IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                           NO. AP-77,038


                          US CARNELL PETETAN, JR., Appellant

                                                   v.

                                    THE STATE OF TEXAS

            ON REHEARING ON THE COURT’S OWN MOTION
        FROM CAUSE NO. 2012-2331-C1 IN THE 19TH DISTRICT COURT
                         McLENNAN COUNTY

           KELLER, P.J., filed a dissenting opinion in which YEARY, KEEL and
SLAUGHTER, JJ., joined.


        At trial, the jury rejected Appellant’s intellectual disability claim. In this direct appeal, the

Court finds that decision to be manifestly unjust. I see instead a manifestly reasonable response to

the evidence. The jury could have found against Appellant on the intellectual-disability issue for two

separate reasons. First, there was evidence that IQ testing placed Appellant above the range of

intellectual disability even when the standard error of measurement was taken into account. While

Appellant presented conflicting evidence in the form of test scores that placed him within the range

of intellectual disability, the jury could have rejected some of those tests because no evidence of their
                                                                                    PETETAN — 2

reliability was presented, and the jury could have believed that the remaining tests were unreliable

because Appellant failed to exert adequate effort or malingered on them. Second, the jury could

have believed that Appellant did not show deficits in adaptive functioning that would render him

intellectually disabled. Most of the evidence of adaptive deficits came ultimately from witnesses

with a vested interest in saving Appellant from the death penalty and much of what these witnesses

said was contradicted by other evidence. And on top of that, the test results were questionable

because there was evidence that Appellant faked adaptive deficits.

       A. The burden of proof was on Appellant and factual sufficiency requires
       deference to the jury.

       Under the Supreme Court’s jurisprudence, the Eighth Amendment prohibits the execution

of intellectually disabled individuals.1 Intellectual disability is a punishment-mitigation issue that

is in the nature of an affirmative defense, on which the defendant shoulders the burden of proof by

a preponderance of the evidence.2 Because the issue was litigated before a jury, and the case is now

on direct appeal, we exercise appellate-style deference to the determination the jury made.3 A

factual-sufficiency review requires an appellate court to view the evidence in a neutral light and

determine whether the jury’s finding is “so much against the great weight of the evidence as to be

manifestly unjust, conscience-shocking, or clearly biased.”4 And even in a factual-sufficiency


       1
           Moore v. Texas, 137 S. Ct. 1039, 1048 (2017).
       2
           Neal v. State, 256 S.W.3d 264, 273 (Tex. Crim. App. 2008).
       3
           See Ex parte Garcia, 353 S.W.3d 785, 787-88 (Tex. Crim. App. 2011) (finding a
significant distinction between habeas proceedings in which this Court is the ultimate finder of fact
and habeas proceedings in which the trial court is the sole finder of fact; concluding that there is
“less leeway” in the latter context to disregard findings of a trial court).
       4
           Matlock v. State, 392 S.W.3d 662, 671 (Tex. Crim. App. 2013).
                                                                                       PETETAN — 3

review, an appellate court may not simply sit as a thirteenth juror and disagree with jury’s assessment

of the weight and credibility of the evidence.5

        B. The jury could have reasonably rejected Appellant’s intellectual disability
        claim on the basis that IQ testing did not show the requisite deficits in general
        mental abilities.

        1. The existence of low tests scores is not enough; the tests must be reliable.

        The DSM-5 retains the traditional three-criteria approach to determining intellectual

disability.6 The first of these criteria is a showing of deficits in general mental abilities.7 IQ testing

is the typical method of assessing the first criterion, and a test result indicates the requisite deficits

if it shows mental abilities that are approximately two standard deviations or more below the

population mean. When the mean is measured as a score of 100, this translates into an IQ score of

70 or less, plus or minus the standard error of measurement for the test.8

        The Court contends that Appellant’s intellectual disability claim could not be rejected on the



        5
          Blackman v. State, 350 S.W.3d 588, 595 n.10 (Tex. Crim. App. 2011) (a thirteenth-juror,
evidentiary-weight standard . . . was never the law in Texas even before this Court’s decision in
Brooks); Steadman v. State, 280 S.W.3d 242, 246-47 (Tex. Crim. App. 2009) (“Although a factual
sufficiency review authorizes an appellate court, to a very limited degree, to act as a ‘thirteenth
juror,’ the appellate court must nevertheless give the jury’s verdict a great degree of deference. A
‘high level of skepticism about the jury’s verdict’ is required before an appellate court may reverse
due to factual insufficiency.’”). See also In the Interest of A.B., 437 S.W.3d 498, 503 (Tex. 2014)
(“Indeed, our courts of appeals walk a very fine line in conducting an appropriate factual sufficiency
review.”) (quoting Mohnke v. Greenwood, 915 S.W.2d 585, 590 (Tex. App.—Houston [14th Dist.]
1996, no writ) (“[T]he appellate court should not act as a thirteenth juror in assessing the evidence
and the credibility of the witnesses.”).
        6
         Ex parte Moore, 548 S.W.3d 552, 560 (Tex. Crim. App. 2018) (quoting DSM-5), rev’d on
other grounds, 139 S Ct. 666 (2019).
        7
            Id.
        8
            Id.
                                                                                       PETETAN — 4

basis of IQ testing alone because only one of five tests yielded a score outside the range of

intellectual disability. Actually, there were six tests, but that is a minor quibble since it is true that

only one of the six yielded a score outside the range of intellectual disability. But it is not a valid

approach to simply count up IQ tests and see whether most (or even all) of them produce scores

within the range of intellectual disability. To matter under the DSM-5, an IQ test must be

“individually administered and psychometrically valid, comprehensive, culturally appropriate, [and]

psychometrically sound.”9 An IQ test can be discounted entirely on the basis that it lacks

reliability.10

        2. Five of the six tests could have been reasonably rejected as unreliable or as
        not shown to be reliable.

        “Little is known about the circumstances surrounding the IQ test administered in 1991 or the

IQ test administered by TDCJ” in 1993.11 As to those two tests, then, because Appellant has the



        9
             Id.
        10
             See Moore v. Texas, 137 S. Ct. at 1047, 1049 (observing that the Court of Criminal
Appeals had rejected “as unreliable five of the seven IQ tests the habeas court had considered” and
“limited its appraisal to Moore’s scores of 78 in 1973 and 74 in 1989” but concluding that the score
of 74 on one of the accepted tests was sufficient to trigger an inquiry into adaptive functioning); Ex
parte Moore, 470 S.W.3d 481, 518-19 (Tex. Crim. App. 2015), rev’d on other grounds, 137 S. Ct.
1039 (2017) (“The record does not support considering applicant’s IQ scores on the OLMAT,
Slosson, 1984 abbreviated WAIS-R, 2013 RCPM, or derived IQ scores on the Bender Gestalt and
Goodenough tests given in 1973, because of the evidence that these instruments were
noncomprehensive screening or group IQ tests, neuropsychological tests rather than IQ tests, or
derived IQ scores using the ratio method and concept of mental age rather than the degree of
statistical deviation from the mean. The record additionally does not support considering applicant’s
IQ score on the WAIS-IV, given the compelling evidence of his suboptimal effort on that instrument.
We are left with applicant’s 78 IQ score on the WISC at age 13 in 1973 and his 74 IQ score on the
WAIS-R at age 30 in 1989.”).
        11
          Petetan v. State, __ S.W.3d ____, 2017 WL 915530 , *24 (Tex. Crim. App. March 8,
2017) (op. on orig. subm’n).
                                                                                      PETETAN — 5

burden of proof, a jury could reject the scores because Appellant produced no evidence to show that

the tests were reliable.

        Regarding the 1992 tests, Dr. Coxe testified that he did not consider the result of the child

version of the IQ test to be reliable because Appellant had failed to put forth sufficient effort on the

test.12 In fact, Dr. Coxe’s doubts about the reliability of that test spurred him to have Appellant take

the adult version of the test, on which he scored 74.13

        As for the last two tests, taken about twenty years later, Appellant had strong incentives to

try to produce a low score. The 2012 test was done as part of a Social Security disability assessment.

As the Court notes, one of Appellant’s letters to the victim involved explaining to her how to get

$1200 a month in social security benefits for having a mental disability.14 The 2013 test was

conducted in the wake of capital murder proceedings.15 And in both tests, Appellant’s effort level

in taking the test was a serious concern. Dr. Correia, the psychologist who conducted the 2012 test,

stated that Appellant “put forth an effort to cooperate minimally and superficially only.”16 In

connection with 2013 test, Appellant tested positive on two tests designed to detect malingering and

on one of the three subtests for malingering embedded within the IQ test itself.17 And the scores on

the 2012 and 2013 IQ tests are laughable—19 and 22 points below the 74 score on the adult version


        12
             Id. at *14-15.
        13
             Id. at *15.
        14
             Id. at *16.
        15
             Id. at *19.
        16
             Id. at *16.
        17
             Id. at *20.
                                                                                    PETETAN — 6

of the 1992 test.18

        3. Malingering is an especially big concern in Appellant’s case.

        Malingering is an especially big concern in Appellant’s case because of evidence of his

deception and manipulation. Dr. Mayfield, who conducted the 2013 test, acknowledged that

Appellant had a documented history of deception and manipulation from an early age,19 and Dr.

Coxe testified that he did not think that appellant was an honest individual.20 Dr. Mayfield believed

that her testing was accurate, despite the implausibly low scores, but she also believed that most of

capital murder defendants that she had tested had given her valid scores.21 This, in spite of the fact

that she acknowledged on cross-examination that studies had demonstrated a combined rate of

probable and definite malingering for pre-sentenced males referred for neuropsychological

assessment to be as high as 54 percent.22

        More critically, a fellow inmate testified that Appellant intentionally faked low intelligence

or mental incapacity for the purpose of avoiding the death penalty. On original submission, this

Court pointed to the testimony of Mubarak Ali, an inmate incarcerated with Appellant, who testified

that Appellant had told him of an aunt in Louisiana who was a bail bondsman and could help Ali

bond out of jail.23 When Ali asked Appellant to contact his aunt on Ali’s behalf, Appellant replied


        18
             See id. at *16, 19.
        19
             Id. at *20.
        20
             Id. at *15.
        21
             See id. at *20.
        22
             Id.
        23
             Id. at *22.
                                                                                      PETETAN — 7

that he could not use the phone because he was “telling the Court that he’s mentally sick.”24 Ali also

testified, “Mr. Petetan told me, he say if he act like he’s mentally sick, he cannot get the death

penalty.”25 At Ali’s prodding, Appellant called his mother and told her about Ali’s bond situation.26

Ali bonded out of jail the next day.27 Malingering was not just a theoretical possibility in Appellant’s

case, nor was it something that could only be inferred from some test results. The State had evidence

that Appellant knew that a deficiency in mental abilities could spare him from the death penalty and

that he was actively trying to manipulate the courts into thinking that he was mentally deficient.

       Appellant’s deviousness was also apparent from the capital murder offense he committed.

On original submission, we observed that he engaged in a relatively sophisticated scheme to murder

Kimberly and frame Miller for the murder.28 Appellant used a stranger to help him scout out

Kimberly’s apartment, and he tricked a neighbor into knocking on Kimberly’s door so that she would

open it without knowing that Appellant was there.29 Appellant schemed to frame Miller for the

murder by using the false promise of drugs to lure Miller to go with him to Waco, attempting to

transfer gunshot residue to Miller’s hands, and telling a clerk to call 9–1–1.30 This attempted

frame-up of Miller was consistent with Appellant’s trial testimony that Miller was actually the



       24
            Id.
       25
            Id.
       26
            Id.
       27
            Id.
       28
            Id. at *25.
       29
            Id.
       30
            Id.
                                                                                         PETETAN — 8

murderer.31 It was not only rational for a jury to believe that Appellant was actively trying to fool

the courts into finding him to be intellectually disabled, the evidence preponderates in favor of that

conclusion.

        Also, the jury could have reasonably inferred from the testimony of psychological experts32

and education personnel33 that appellant was generally uninterested in exerting full effort on testing

and that he became easily discouraged when questions became somewhat difficult. As a result, the

jury could have reasonably believed that, even when he had no specific motive to lower his score,

his test scores understated his intelligence.

        The Court says that evidence of malingering on some tests is not alone sufficient to reject his

intellectual disability claim because “sources of imprecision in administering the test to a particular

individual . . . cannot narrow the test-specific standard-error range.” But malingering is not a

“source of imprecision in administering the test.” It goes to the heart of an IQ test’s reliability.34

And it has nothing to do with the standard-error range. The standard error of measurement assumes

that someone diligently tries to score well, not that he fails to try or, worse, purposely tries to skew

the results of the test in an effort to appear intellectually disabled.35 It should come as no surprise


        31
             Id.
        32
             See id. at *14 (Dr. Coxe), 16 (Dr. Correia).
        33
             See id. at *20-21 (teacher, assistant principal, principal, and teacher at alternative school).
        34
          See Moore, 470 S.W.3d at 518-19 (rejecting a test score on the basis of “compelling
evidence of . . . suboptimal effort”).
        35
           See Hall v. Florida, 572 U.S. 701, 713 (2014) (noting that “[e]ach IQ test has a ‘standard
error of measurement,’” and listing reasons that a test score may fluctuate as including “the
test-taker’s health; practice from earlier tests; the environment or location of the test; the examiner’s
demeanor; the subjective judgment involved in scoring certain questions on the exam; and simple
                                                                                     PETETAN — 9

that Appellant’s lowest scores are on the last round of testing, when his motivation to appear to be

intellectually disabled is at its highest.

        4. The only reliable test yielded a score above the intellectual disability range.

        Dr. Coxe testified that the 1992 adult test better reflected Appellant’s intelligence because

of the effort he put forth on that test. That test yielded an IQ score of 74, with a standard error of

measurement of only three points. Even accounting for the standard error of measurement, then, that

IQ test placed Appellant above the intellectual-disability range.36 And the jury could have believed

that test was the only test shown to be reliable.

        5. The IQ scores are not consistent over different tests.

        The Court says that, unlike in many Atkins cases, where the IQ scores start out high and get

lower once the incentive to score low arises, “Appellant’s scores started out low and stayed there.”

But the distribution of test scores shows otherwise. We know little about the first test, but Appellant

scored 61 on it in 1991. He next scored 64 on a child IQ test that was disavowed by the person who

administered the test.    On the adult test he took shortly afterwards, he scored 74. In 1993, on

another test we know little about, he scored 69. Appellant’s lowest two test scores came last—a

score of 55 in 2012 in connection with applying for Social Security disability benefits and a score

of 52 in 2013 in connection with capital murder proceedings. These scores are significantly lower

than Appellant’s earliest test scores. The scores from the last two tests are 19 and 22 points lower

than the score of 74. That means that the scores on the final two tests are more than a standard

deviation lower than the score of 74. And again, it should not be a surprise that the lowest score was


lucky guessing” but not suggesting intentional suboptimal effort as a possible reason).
        36
             See also Petetan, 2017 WL 915530, at *15.
                                                                                     PETETAN — 10

on the test taken in connection with capital murder proceedings.

          6. Consequently, the jury’s finding was not factually insufficient.

          The upshot of all this is that the jury could have reasonably believed that only one of the six

tests had been shown to be reliable, and that was the 1992 adult test, with a score of 74, which, with

a 3-point margin of error, placed Appellant above the range of intellectual disability, even taking

standard error of measurement into account. Given Appellant’s general tendency to not exert full

effort on tests, even this score could be an underestimate of his intelligence. In any event, a finding

that Appellant has failed to prove the requisite deficits in general mental abilities is eminently

reasonable and, contrary to the Court’s conclusion, is not so against the great weight and

preponderance of the evidence as to be manifestly unjust, shocking to the conscience, or clearly

biased.

          C. The jury could have reasonably rejected Appellant’s intellectual disability
          claim on the basis that significant adaptive deficits had not been shown.

          1. The only test for adaptive deficits has serious flaws that would make it
          reasonable to reject the test entirely.

          The Court points out that the test Dr. Craig used to assess adaptive functioning was not

normed for retrospective assessment, included items that were inappropriate for someone between

ages fourteen and sixteen, and had not been normed for individuals who had been incarcerated for

20 years of their life.37 The Court also points out that the test used Appellant and his close relatives

(mother, brother, sister, and uncle) as informants and that these people all had an obvious vested

interest in the outcome of their interviews, namely, saving Appellant from the death penalty.38 And


          37
               See also Petetan, 2017 WL 915530, at *17-18, 26.
          38
               See also id. at *18, 26
                                                                                 PETETAN — 11

the Court notes other methodological flaws: interviewing each informant only once and interviewing

most informants over the telephone rather than in person.39 On original submission, this Court also

pointed out that the normed age range for the test—thirty to thirty-nine years—“far exceeded the age

or ages for which appellant was being assessed—ages fourteen to sixteen”40 and that the test was

normed after a “major social and technological change” from the time period being

reported—namely, “the rapid expansion and widespread use of the internet.”41 In light of these

many flaws, it would be entirely reasonable for a jury to believe that this test’s results were

worthless.

       2. The testimony of family members could have been reasonably rejected as
       biased and unreliable.

       The Court recites a great deal of testimony from Appellant’s relatives on various adaptive

deficits. But Appellant’s relatives had an obvious incentive to say what was needed to spare

Appellant from the death penalty. That incentive was the strongest for the close relatives, and they

rated Appellant’s adaptive behavior the worst.

       Also, the Court points to a plethora of other evidence, much of which was entirely objective,

that contradicts the assertions of these family members, undermining their reliability as honest or

accurate in their assessments. For example, Appellant’s mother and sister said he could not count

or manage money, but there was plenty of evidence to the contrary. Appellant testified to and was




       39
             Id. at *26.
       40
             Id. at *26.
       41
             Id. at *18, 26.
                                                                                   PETETAN — 12

seen paying for items on his own.42 He did correct math calculations in a letter to the victim, and

other letters to her showed that he knew the value of various items and even understood the concept

of a sliding scale.43 His uncle said that Appellant did not understand what a DBA (“doing business

as”) form was, but another inmate testified that Appellant explained to him how to file one.44

Appellant also explained to this inmate the concept of royalties, saying that an artist receives only

a percentage of money from each sale.45

        The record included numerous letters to the victim. Appellant’s sister said she thought

someone must have written the letters on Appellant’s behalf because Appellant’s own handwriting

was comparable to that of a preschooler or kindergartner. The prosecutor was so confident that any

one of these letters was far more sophisticated than what the sister described that he told her, “I’m

going to do the Carnell Petetan letter grab bag. Go ahead and pick a letter, any letter.”46 The sister

was forced to acknowledge that the letter she chose, at random, was clearer and neater than her

description of his writing.47 And it is hard to imagine that kindergarten-grade letters from Appellant

could have induced the victim to fall in love with him. A business plan entitled, “Cartel Boxing




        42
             See also id. at *2 & 7 (paid money for a ride), 3 (handed money to Adrian Miller to pay
for gas).
        43
            See also id. at *25 (“Appellant’s business plans revealed an individual who thought
strategically about making money.”)
        44
             See also id. at *25.
        45
             See also id. at *22.
        46
             See also id. at *12.
        47
             See also id.
                                                                                   PETETAN — 13

Promotions Business Plan Prepared By Petetan,” included a well-written biographical section,48 and

authorities also found a forty-page document purporting to be Appellant’s autobiography.49

Appellant denied writing the business plan or the autobiography, but they both purport to be written

by him, and a jury could have believed that indeed they were.50

        Appellant’s mother and sister said that he could not use a cell phone, but Appellant testified

to using a cell phone, and the victim’s daughter testified that Appellant and the victim both had cell

phones in his name.51 In fact, the daughter testified that she lost communication with her mother

because Appellant cut off service.52 The Court points to testimony from Adrian Miller that Appellant

was unable to turn his phone back on after it had been powered off. But Miller also talked about

Appellant using his cell phone to record Miller or otherwise place Miller in a situation that looked

compromising (which appeared to Miller, in retrospect, to be an effort to frame him). And Dr.

Correia, who administered the 2012 IQ test, stated specifically that Appellant had little interest in

the test and wanted “to be allowed to leave to smoke a cigarette, use the restroom and take cell phone

calls.”53

        The jury could have reasonably disbelieved all of the testimony of the family members.

        3. Little other evidence of adaptive deficits remained. A jury could have


        48
             See also id. at *23.
        49
             See also id. at *7.
        50
             See also id.
        51
             See also id. at *2 n.6.
        52
             See also id.
        53
             See also id. at *16.
                                                                                   PETETAN — 14

       reasonably believed that education records did not persuasively establish
       adaptive deficits given the testimony of education personnel.

       The main other evidence of possible adaptive deficits was the record of Appellant’s bad

grades in school and his poor performance on California Achievement tests, but testimony from

education personnel indicated that his problem was attitude rather than intelligence.54

       4. The jury had evidence that Appellant intentionally faked adaptive deficits.

       As I explained earlier, a fellow inmate, Mubarak Ali, testified about Appellant actively trying

to fool the courts into thinking that he was “mentally sick” so that “he cannot get the death penalty.”

Appellant had at first declined to use the telephone to call his bail-bondsman relative on Ali’s behalf

because of this scheme to fool the courts. So the jury had evidence that Appellant intentionally faked

adaptive deficits in an effort to avoid the death penalty. This evidence undermines the reliability of

any testing in connection with capital murder proceedings.

       5. The Court’s analysis conflates legal and factual sufficiency.

       The Court contends that the evidence was legally sufficient for a jury to reject the existence

of adaptive deficits because a rational jury could reject such deficits “in isolation,” but that the

evidence was factually insufficient because failing to consider evidence of adaptive deficits in

conjunction with evidence of deficits in general mental abilities runs afoul of the Supreme Court’s

decision in Hall. The Court also contends that the evidence is factually insufficient because

emphasizing adaptive strengths to undermine expert testimony runs afoul of the Supreme Court’s

pronouncement in the Moore cases. There are several problems with this line of reasoning.

       First, although couched as a conclusion that the evidence is factually insufficient, this


       54
           See also id. at *20-21 (testimony of teacher, assistant principal, principal, and teacher at
alternative school).
                                                                                        PETETAN — 15

reasoning, if based on correct premises, would compel a conclusion that the evidence is not just

factually insufficient, but legally insufficient. If, as the Court says, the jury’s rejection of Appellant’s

intellectual disability claim violates Hall, then as a federal constitutional matter, Appellant has

established his claim as a matter of law, and he is entitled to a reformation of his sentence rather than

a new punishment hearing.

        The same conclusion can be drawn if the only way for a jury to reject Appellant’s claim is

to improperly overemphasize Appellant’s adaptive strengths. If the jury’s rejection of Appellant’s

intellectual disability claim violates Moore, then as a federal constitutional matter, he has established

his claim as a matter of law, and he is entitled to a reformation of his sentence instead of a new

punishment hearing.

        6. The Court incorrectly concludes that the jury must have engaged in an
        improper analysis.

        But contrary to its reasoning, the Court now holds that the evidence is legally sufficient to

support the jury’s rejection of adaptive deficits. And that leads to the second problem with the

Court’s line of reasoning: the jury did not have to violate Hall and Moore to reject Appellant’s claim.

Even if the jury thought that some IQ testing suggested the requisite deficits in general mental

abilities, and considered that testing in conjunction with evidence of adaptive deficits, the jury could

have still reasonably found that adaptive deficits were not shown. The jury could have decided that

the adaptive-deficits testing was invalid, that the testimony of family members was untrustworthy,

and that Appellant’s poor performance in the school setting (on both grades and testing) reflected

obstinacy, willful behavior, and a lack of discipline rather than adaptive deficits. Nor was the jury

required to rely on adaptive strengths to reject Applicant’s intellectual disability claim. His adaptive-
                                                                                   PETETAN — 16

deficits claim relied on flawed testing and biased witnesses, and there was evidence (his conversation

with Ali) indicating that he was faking adaptive deficits to avoid the death penalty.

       7. The Court’s assessment of the evidence is flawed.

       The real question on adaptive deficits is whether the evidence of adaptive deficits is so

overwhelming that the jury’s finding to the contrary, even if minimally rational, was unjust. The

Court essentially answers that question “yes” when it says, “Expert after expert diagnosed Appellant

with mild intellectual disability,” “the medical community was of one mind,” and he “consistently

scored within the range for intellectual disability on intelligence testing administered across

decades.” None of those statements are entirely accurate, but even if they were, the jury would have

had good reason to discount both the expert assessments and the tests.

       The Court cites five experts as diagnosing Appellant with intellectual disability. Two of

those experts (Dr. Scott and Dr. Correia) explicitly hedged their diagnoses, one (Dr. Coxe) did not

use adaptive testing, and the other two (Dr. Mayfield and Dr. Craig) were defense experts who relied

on flawed tests. As the Court explains earlier in its opinion, Dr. Scott diagnosed Appellant as having

“mild [intellectual disability] versus borderline functioning.” Dr. Scott said that he hedged his

intellectual disability diagnosis with a borderline-functioning diagnosis because Appellant’s

passive-aggressive nature and his stubbornness undermined the usefulness of the clinical interview

as a measure of intellectual ability.55 On original submission we pointed out that Dr. Scott explained

his hedging even further: “I don’t know that he is as low as he appeared. Stubbornness can

contaminate that and someone can look worse than they really are.”56 And the Court explains that


       55
            See also Petetan, 2017 WL 915530, at *14.
       56
            Id.
                                                                                    PETETAN — 17

Dr. Correia’s diagnosis of mild intellectual disability was provisional due to “lack of supportive

documentation from the developmental period.”57 Moreover, as I explained earlier, Appellant had

a strong incentive to malinger on Dr. Correia’s testing because Appellant was applying for Social

Security disability benefits. And Dr. Correia complained about Appellant’s “minimal” and

“superficial” cooperation. Dr. Coxe testified that his “overall impression,” based on the results of

IQ testing and on observations during interviews, was that appellant had mild intellectual disability.58

But on original submission, this Court pointed to two factors that might undermine the usefulness

of Dr. Coxe’s overall impression: (1) he did not conduct any adaptive behavior testing, and (2) he

admitted that the test score of 74 would probably not be used to classify someone as intellectually

disabled.59 Even Dr. Coxe’s testimony suggests a degree of hedging, as he stated his conclusion as

an “overall impression” and seems to have acknowledged that there was insufficient testing to back

that impression.

        That leaves the defense experts. I have already detailed the fact that Appellant tested positive

for malingering on three different measuring instruments in the course of Dr. Mayfield’s IQ testing.

In addition, I have detailed Dr. Mayfield’s apparent naivete when it comes to whether capital murder

defendants malinger on these sorts of tests, and I have pointed out the fact that the scores obtained

were wildly out of line with the score of 74 on the 1992 test. And I have also detailed the numerous,

serious flaws in the adaptive-deficits testing conducted by Dr. Craig. Further undermining the

reliability of the defense experts’ conclusions was Appellant’s history of deception and


        57
             See also id. at *16.
        58
             See also id. at *15.
        59
             Id.
                                                                                    PETETAN — 18

manipulation, his strong incentive to malinger on testing and to fake adaptive deficits, and evidence

that he in fact malingered on testing and faked adaptive deficits for the specific purpose of avoiding

the death penalty.

        The Court’s conclusion that “expert after expert” found Applicant to be intellectually

disabled suggests more consensus than what the record actually shows: the experts who were not

aligned with the defense hedged their diagnoses. The experts’ hedging shows that the medical

community was not really of “one mind” about whether Appellant was intellectually disabled. But,

importantly, even if they were, all of the expert evidence was subject to a systemic problem:

malingering and lack of effort on Appellant’s part, an issue that, at least to some degree, goes all the

way back to 1991.

        Similarly, the Court’s contention that Appellant “consistently scored within the range for

intellectual disability on intelligence testing administered across decades” suggests more than what

the record shows. First, there were basically two clusters of tests: (1) tests taken from 1991 to 1993,

and (2) tests taken in 2012 and 2013. Those two sets of tests, when taken together, can literally be

said to be “across decades,” but the reality is that only two relatively narrow time periods of testing

were involved. Second, of course, the score of 74 was not within the range for intellectual disability.

        In any event, the later tests involved substantially lower scores than the earlier tests,

Appellant had strong incentives to malinger on the later tests, and there was evidence that Appellant

did in fact malinger on both of the later tests. With respect to the earlier testing, there was evidence

that the result on a lower-scoring test was due to lack of effort and that a test with adequate effort

produced a score above the intellectual-disability range (even accounting for standard error of

measurement). There was insufficient information about the remaining tests in the earlier group to
                                                                                   PETETAN — 19

assess their reliability.   As a consequence, none of Appellant’s low test scores are persuasive

evidence of deficits in general mental abilities, much less evidence of deficits in adaptive

functioning.

        The Court, in conclusion says that “a factfinder cannot substitute its opinion for that of all

of the examining doctors.” But the Supreme Court has not said that. To the contrary, it has said that

“the legal determination of intellectual disability is distinct from a medical diagnosis” and that “it

is informed by the medical community’s diagnostic framework.”60 It is the Supreme Court itself that

uses the word “informed;” it does not say “dictated.” And what is to inform the legal conclusion is

not the opinions of medical experts but the medical community’s “diagnostic framework.” The

Supreme Court has never said that the issue of intellectual disability is dictated by the opinions of

medical experts, but that is the Court’s holding today. It is entirely consistent with Supreme Court

precedent to hold, instead, that a jury making the legal determination on intellectual disability can

indeed reject the opinion of all of the examining doctors.

        The Court also suggests that we should treat intellectual disability the way we treat insanity.

But if the Court is suggesting that a jury must abide by the opinions of experts who relied on flawed

procedures, I disagree. And if the Court is saying that a jury must accept an expert’s opinion on

insanity even if there is evidence that the defendant faked insane behavior in order to appear insane,

I disagree with that. Similarly, we should not ignore the fact that all of the medical evidence

suggesting intellectual disability in this case is flawed and that the non-medical evidence is, in the

main, from biased and unreliable sources. And most of all, we should not ignore the evidence of

pervasive malingering, deception, and fakery by this defendant.


        60
             Hall, 572 U.S. at 721.
                                                                                 PETETAN — 20

        I do not believe that the jury’s verdict is manifestly unjust, shocks the conscience, or is

clearly biased, so I would affirm the trial court’s judgment in its entirety. Because the Court does

not, I respectfully dissent.

Filed: May 12, 2021

Publish